Citation Nr: 1022250	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back strain, status post laminectomy with fusion L5-S1, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for right lower extremity radiculopathy, from June 
17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2009, the Board remanded the issue of entitlement 
to a higher rating for low back strain, status post 
laminectomy with fusion L5-S1, so that the Veteran could be 
afforded the hearing he requested.  In March 2010, the 
Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims file.  

In March 2010, the Veteran submitted additional medical 
evidence, with a waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  

The issue of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 based on surgery in June 
2009 has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of entitlement to higher ratings for low back 
disability and right lower extremity radiculopathy, from June 
17, 2009, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to June 17, 2009, the Veteran's low back disability 
was manifested by pain, and some limitation of motion; 
ankylosis of the entire thoracolumbar spine and 
incapacitating episodes of at least 6 weeks during a 12 month 
period were not shown.  

2.  Prior to June 17, 2009, the medical evidence reflects 
that the Veteran has mild right lower extremity radiculopathy 
as a result of his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back strain, status post laminectomy with fusion L5-S1, prior 
to June 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2009).

2.  The criteria for a separate 10 percent disability rating 
for right lower extremity radiculopathy, from November 29, 
2004 to June 17, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in July 2005, October 
2006, and June 2008 letters.  These letters advised the 
Veteran of what information and evidence is needed to 
substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
October 2006 and June 2008 letters also advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  These letters further 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific").  These letters also 
advised the Veteran of how effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
claim was last readjudicated in June 2008.  The Veteran 
responded to the notices later in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and service personnel 
records, VA treatment records and examination reports, 
private treatment records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran's low back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5237-5243 (2009).  

Disabilities rated under Diagnostic Code 5237 are rated using 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply, in relevant parts.  A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Note (2) and Plate V indicate that the normal range of motion 
for the thoracolumbar spine as 0 to 90 degree forward 
flexion, 0 to 30 degrees extension, 0 to 30 degrees for right 
and left lateral flexion, and 0 to 30 degrees for right and 
left lateral rotation for a total combined range of motion of 
240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

Under Diagnostic Code 5243, a 40 percent evaluation may be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation requires incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.

Here, the Veteran contends that he has back and leg pain, 
including "sciatica".  At his personal hearing, he 
testified that bending bothers him, his "sciatica" comes 
and goes as it pleases, he gets charley horses in his lower 
thighs, and his leg has given out on him in the past.  

Historically, a February 1976 rating decision granted service 
connection for low back strain and assigned a 10 percent 
rating.  In June 1999, the rating was increased to 40 
percent, effective May 5, 1998.  The current claim is on 
appeal after the RO denied the Veteran's November 2004 claim 
for a higher rating.    

Private treatment records show diagnoses of right lower 
extremity radiculopathy starting at least as early as 1996.  
More recently, private treatment records from 2004 to 2009 
show back and leg pain, with continued diagnoses of right 
lower extremity radiculopathy.  In October 2004, a private 
physician noted that the Veteran had a limited ability to 
bend over and touch his toes secondary to pain in the lower 
part of his back and legs.

An October 2004 lower limb electromyography (EMG) and nerve 
conduction study (NCS) was abnormal because of low amplitude 
compound motor action potentials on stimulation of peroneal 
nerves, slowing of the peroneal nerve conduction velocities, 
prolonged or absent distal sensory latencies, absent H-
reflexes.  The findings were noted as most consistent with 
lesion, mild partial and chronic involving L4-S1, together 
with a superimposed sensory motor polyneuropathy.  In 
February 2006, a private physician commented that the results 
of the October 2004 EMG study revealed an abnormality of the 
peroneal nerve conduction velocities and that these were 
indicative of chronic L4, L5 and S1 radiculopathy versus 
polyneuropathy.

A lumbar spine computed tomography (CT) scan, performed in 
November 2004, reportedly showed degenerative disc disease 
and disc space narrowing, as well as posterior osteophytes.

The Veteran was seen for a VA neurology consultation in 
January 2005.  The physician's assessment was that the 
Veteran had chronic back syndrome pain and that clinical 
examination was consistent with L3, L4 and S1 radiculitis on 
the right.  

The Veteran was afforded a VA examination in January 2007.  
He reported decreased motion, stiffness, and radiating pain.  
Motor testing was normal.  Sensory examination of the lower 
extremities was normal except that pain (pinprick) and light 
touch were 1/2 on the right.  Reflexes were normal.  There 
was no thoracolumbar spine ankylosis.  Thoracolumbar flexion 
was to 80 degrees, with pain beginning at 80 degrees.  There 
was pain on motion and pain after repetitive use, but no 
additional loss of motion on repetitive use.  The examiner 
diagnosed post laminectomy syndrome and noted that the 
sensory loss in the right foot was stocking distribution; not 
what would be expected with radiculopathy.   

The Veteran had back surgery (XLIF, L2-L3 and L3-L4 with 
interbody device placement and staged posterior spinal fusion 
with instrumentation, L2-L4) performed in June 2009.  The 
procedures were done in 2 stages, with the first being 
performed on June 17, 2009.  A June 2009 pre-operative 
history and physical report included diagnoses of severe 
chronic low back pain; severe spondylosis, L2-L3 and L3-L4; 
moderate stenosis at L3-L4; symptoms of neurogenic 
claudication; chronic right lower extremity radiculopathy; 
status post L4-S1 posterolateral fusion, and history of 
severe traumatic lumbar spine injury, including right sciatic 
nerve injury.  The physician noted decreased sensation to 
light touch in the right L4, L5, and S1 dermatomes.  Deep 
tendon reflexes were nondemonstrable on the right S1.  
Strength in the right gastrocsoleus complex was 3/5 and in 
the right tibialis anterior and extensor hallucis longus was 
4/5.    

Upon review of the record, the Board notes that during the 
relevant period prior to June 17, 2009, incapacitating 
episodes caused by intervertebral disc syndrome, requiring 
bed rest prescribed by a physician and treatment by a 
physician, have not been reported by the Veteran and are not 
shown in the medical evidence.  As such, a higher rating 
based on incapacitating episodes is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board observes that the Veteran is currently in receipt 
of the maximum schedular evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine based on range 
of motion.  In order to assign a higher rating, the record 
must establish that ankylosis is present.  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 93 (30th ed. 2003).  

The medical records clearly demonstrate that while the 
Veteran's motion of his lumbar spine has been limited, some 
range of motion is present.  Thus, it cannot be concluded 
that prior to June 17, 2009, the Veteran had ankylosis of the 
thoracolumbar spine, and certainly not unfavorable ankylosis.  
Moreover, in January 2007, a VA examiner specifically noted 
that there was no thoracolumbar spine ankylosis.  There is no 
basis, therefore, for a higher evaluation prior to June 17, 
2009, inasmuch as there is no clinical evaluation of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

However, after resolving all doubt in the Veteran's favor, 
the Board concludes that the evidence of record supports a 
finding that the Veteran has right lower extremity 
radiculopathy as a result of his service-connected low back 
disability.  The radiculopathy is shown to be no more than 
mild in severity, which warrants a 10 percent rating from the 
date of claim, November 29, 2004.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  A rating in excess of 10 percent from 
June 17, 2009 is addressed in the remand portion of this 
decision.   

The Board has also considered whether an increased evaluation 
could be assigned prior to June 17, 2009 on the basis of 
functional loss due to the Veteran's subjective complaints of 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the 
Veteran already receives the maximum disability rating 
available for limited motion in the lumbar spine, it is not 
necessary to consider the functional loss due to pain and 
weakness on motion.  Johnson, 10 Vet. App. 80 (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his low back disability, prior to 
June 17, 2009.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 40 percent for low back 
strain, status post laminectomy with fusion L5-S1, prior to 
June 17, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether the Veteran's low back 
disability, prior to June 17, 2009, presented an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's low back disability.  
The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, his disability picture was contemplated by the rating 
schedule, and the assigned schedular evaluation was, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine and 
applied it to award a separate 10 percent rating for right 
leg radiculopathy. However, as the preponderance of the 
evidence is against the Veteran's claims for ratings higher 
than those assigned, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Entitlement to a disability rating in excess of 40 percent 
for low back strain, status post laminectomy with fusion L5-
S1, prior to June 17, 2009, is denied.

A separate 10 percent disability rating for right lower 
extremity radiculopathy is granted from November 29, 2004, 
subject to the legal authority governing the payment of 
compensation benefits.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for higher ratings for low back strain, 
status post laminectomy with fusion L5-S1 and right lower 
extremity radiculopathy, since June 17, 2009.  The Veteran 
had back surgery performed on June 17, 2009 and the record 
does not adequately address the severity of his disabilities 
after the surgery.  Notably, in March 2010 the Veteran 
reported that he had undergone 17 weeks of rehabilitation 
after surgery.  

As the current severity and extent of his low back disability 
and right radicular symptoms is unclear, the Board finds that 
a new VA examination is necessary, including neurological 
evaluation, in order to fully and fairly evaluate his claims 
for higher ratings.

Since the Board has determined that a VA examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have evaluated or treated 
him for his low back disability since June 
2009, to specifically include Central 
Georgia Rehabilitation.  After securing 
any necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

2.  Obtain treatment records from the VA 
Medical Center in Dublin, Georgia to 
include the Macon VA Outpatient Clinic, 
and from the VA Health Care System in Bay 
Pines, Florida to include the Brandenton 
VA Outpatient Clinic, dating since June 
2009.

3.  Schedule the Veteran for VA spine and 
neurological examinations to determine the 
current severity of his service-connected 
low back strain, status post laminectomy 
with fusion L5-S1, and the extent of his 
radicular symptoms.  The claims file must 
be reviewed by the examiner in conjunction 
with the appeal.


The examiner should describe all 
symptomatology related to the Veteran's 
service-connected low back disability, to 
include orthopedic and neurological 
symptoms.  All indicated tests should be 
performed and all findings should be 
reported in detail, including range of 
motion of the thoracolumbar spine 
(specifying at what degree in motion pain 
begins) and motor and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the low back 
disability due to pain or weakness, and to 
document all objective evidence of those 
symptoms.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms, to include any incapacitating 
episodes (acute signs and symptoms of 
intervertebral disc syndrome that have 
required bed rest prescribed by a 
physician and treatment by a physician).

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


